Exceptions overruled. The defendants’ demurrers to the plaintiffs’ declaration in tort for deceit were sustained and the plaintiffs “granted 21 days in which to file a motion to amend.” Such motion was filed with a copy of a proposed amended declaration and after hearing was denied. The plaintiffs excepted to the denial. The motion having been addressed to the discretion of the trial judge, its denial in the absence of findings, rulings, or requests for rulings presents no question of law. Means v. Leveroni, 297 Mass. 61, 64. Goodyear Park Co. v. Holyoke, 298 Mass. 510. Urban v. Central Massachusetts Electric Co. 301 Mass. 519, 524. Keljikian v. Star Brewing Co. 303 Mass. 53, 56. Peterson v. Cadogan, 313 Mass. 133, 134.